Title: To Thomas Jefferson from Samuel Huntington, 4 August 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada August 4. 1780

By return of the Express who has just handed me your Despatches of the 27. Ulto I have the Honor to inform your Excellency that the several States of New Hampshire, Massachusetts, Connecticut,  New York, New Jersey, Pennsylvania and Maryland have adopted the Act of Congress of the 18. of March and transmitted their Laws on that Subject to Congress some time since. These are all absolute except Pennsylvania, which contains a Proviso similar to that of Virginia now received.
The new Bills have been already forwarded to several of the States at their request, and a Letter from the Governor of Rhode Island informs me the Act of that State on the same Subject will probably pass and soon be forwarded to Congress.
I have the Honor &c.,

S. H.

